      Case 6:20-cv-01040-JWB-JPO Document 19 Filed 12/08/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                   Case No. 20-1040-JWB

$349,810.00 IN UNITED STATES CURRENCY,
MORE OR LESS,

                       Defendant,

and

FRANCISCO JAVIER MATA REYES,

                       Movant.


                                 MEMORANDUM AND ORDER

        This case is before the court for a determination of whether Rule 11 sanctions should be

imposed on Movant Francisco Javier Mata Reyes (“Movant”). On November 12, 2020, the court

ordered Movant to show cause why sanctions should not be imposed on him under Fed. R. Civ. P.

11. (Doc. 18.) Specifically, the order directed Movant to file a memorandum within fifteen days

disclosing whether he had received legal assistance in the drafting of his previously-filed motion

for stay of forfeiture and reply brief. (Id. at 3-4) Movant was directed to disclose the identity of

any persons providing such assistance. (Id.) The order was mailed to the address provided by

Movant. Movant has not filed a memorandum in compliance with the order and has not otherwise

responded.

       If, after notice and an opportunity to respond, the court determines that Rule 11(b) has been

violated, the court may impose an appropriate sanction on any party that violated the rule or is
      Case 6:20-cv-01040-JWB-JPO Document 19 Filed 12/08/20 Page 2 of 2




responsible for the violation. Fed. R. Civ. P. 11(c)(1). The representation that a party is acting

pro se when the person is actually being assisted by an attorney constitutes a misrepresentation to

the court by the litigant and the attorney. Duran v. Carris, 238 F.3d 1268, 1272 (10th Cir. 2001).

See also Fed. R. Civ. P. 11(b)(3) (by presenting a motion to the court, an attorney or unrepresented

party certifies to the best of the person’s knowledge that the factual contentions therein have

evidentiary support). Having reviewed the record, the court determines that Movant has violated

Rule 11(b) by signing and filing a motion and reply which represented that he was self-represented

and was acting in a pro se capacity, when the documents were in fact drafted by an attorney or

some other person with legal training rather than Movant.

       A sanction imposed under Rule 11 “must be limited to what suffices to deter repetition of

the conduct or comparable conduct by others similarly situated.” Fed. R. Civ. P. 11(c)(4). In this

instance, the court determines that the appropriate sanction is to strike Movant’s motion for stay

of forfeiture (Doc. 14) and reply brief (Doc. 17), both of which were signed by Movant without

disclosing the legal assistance he received.

       Accordingly, the court determines that Movant has violated Rule 11(b) and orders the clerk

of the court to STRIKE Movant’s motion for stay of forfeiture (Doc. 14) and reply brief (Doc. 17).

IT IS SO ORDERED this 8th day of December, 2020.



                                                     _____s/ John W. Broomes__________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
